Citation Nr: 0910702	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant's current wife may be recognized as his 
dependent for VA purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that, as there was no clear 
evidence of record showing both the Veteran's prior marriages 
ended in legal divorces, the Veteran's current purported 
spouse could not be recognized as his dependent.


FINDINGS OF FACT

The Veteran has been married to his current spouse for over 
20 years; the preponderance of the evidence of record shows 
that the Veteran received a legal divorce from his prior two 
marriages, and is currently legally married to his spouse 
[redacted].


CONCLUSION OF LAW

The appellant's current wife, [redacted], should be recognized 
as his dependent for VA purposes.  38 U.S.C.A. § 5124(c); 38 
C.F.R. §§ 3.204(a)(2), 3.205, 3.206. (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
Board notes however, that in light of the favorable decision 
below, any question of deficiency in the duty to assist the 
Veteran is moot.

The issue in this case is whether the Veteran's current 
spouse may be considered his dependent for VA purposes, 
including for educational benefits.  The RO has previously 
denied the Veteran's spouse recognition as his dependent, 
because, in the past, the Veteran has providing conflicting 
dates as to his two prior divorces.  For instance, on a 
December 2002 income and net worth statement, he indicated 
that his marriage to "GL" was terminated in May 1971, and 
his marriage to "DG" was terminated in September 1978.  On 
an October 2003 Declaration of Status of Dependents report, 
the Veteran indicated that his marriage to "GL" was 
terminated in December 1974, and his marriage to "DG" was 
terminated in September 1978.  In a statement received in May 
2005, the Veteran indicates that his marriage to "GL" was 
terminated in June 1972, and his marriage to "DG" was 
terminated September 1983.  As the Veteran provided 
conflicting information as to the dates of his prior 
divorces, the RO requested he provide more evidence as to the 
date these two prior divorces were final.  The RO felt that 
the Veteran had not submitted sufficient corroborating 
evidence to support the finality of his two prior divorces, 
and therefore refused to recognize [redacted] as his current 
legal spouse for dependency purposes.

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; and the full name and relationship of the other 
person to the claimant.  See 38 U.S.C.A. § 5124(a), (b); 38 
C.F.R. § 3.204(a)(1).  VA shall require corroborating 
evidence to verify a marriage where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  See 38 U.S.C.A. § 5124(c); 38 C.F.R. § 
3.204(a)(2).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  See 38 C.F.R. § 3.204(b).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; 2) Official report from service department as to 
marriage which occurred while the Veteran was in service; 3) 
The affidavit of the clergyman or magistrate who officiated; 
4) The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 5) The 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 6) In jurisdictions where 
marriages other than by ceremony are recognized, the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  See 38 C.F.R. § 3.205(a).

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a Veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  See 38 C.F.R. § 3.206(b).

Taking into account all relevant evidence, the Board finds 
that the Veteran's current spouse, [redacted], should be 
recognized as the Veteran's current legitimate spouse for VA 
dependency purposes.  In this regard, the Board finds that 
the preponderance of the evidence of record shows that the 
Veteran was properly divorced from his two prior wives, and 
is legitimately married to his current wife, [redacted].

The Board agrees with the RO, that the Veteran has submitted 
somewhat conflicting information as to the precise dates of 
his prior divorces.  However, the Board finds that the 
preponderance of the evidence of record shows that the 
Veteran did divorce his two prior wives.

As to the Veteran's first marriage, to "GL", sometime in 
the early 1970s, the Veteran has not been able to produce a 
divorce decree.  The Veteran has attempted to obtain records 
of this divorce, but the deputy clerk of court indicated that 
a divorce degree between the Veteran and "GL", for this 
period, could not be found.  However, the Veteran has 
indicated that records from this period have not been 
electronically recorded, and must be searched manually.  The 
Board does not find it unreasonable that divorce records from 
over 35 years ago may be missing or incorrectly filed, and 
thus be unable to be found.  The Veteran has also indicated 
that he has no way of contacting "GL", and does not know 
her whereabouts, and the Board also finds this statement of 
the Veteran's to be credible.  Secondly, the Board also finds 
probative the fact that records from the Veteran's second 
marriage, in the same jurisdiction in which the Veteran 
indicated that his first divorce occurred, are of record, and 
finds that, had the Veteran's first marriage not resulted in 
a divorce, this fact would have been uncovered in the divorce 
proceedings for his second divorce, which are discussed 
below.  Finally, while the Board agrees that the Veteran has 
been somewhat inconsistent in reporting the dates of his 
first divorce, considering the length of time that has 
passed, and the intervening marriages, the Board does not 
find the Veteran's slight discrepancies in date reporting to 
be unreasonable.  The Board also finds the Veteran's 
testimony that he obtained a divorce from his first wife to 
be particularly credible, since he was honest enough to 
report the existence of that marriage in the first place.  
Considering all evidence of record therefore, the Board finds 
that evidence shows that the Veteran was properly divorced 
from his first wife.

As to the Veteran's second marriage and divorce, of record is 
a September 1982 copy of an original court document, which 
has been verified with a stamp and seal of the clerk of the 
court.  It clearly indicates that the marriage between "DG" 
and the Veteran was dissolved as of that date, and was signed 
by a Judge.  While this document may not look like a 
"typical" divorce decree, the Board finds it sufficient, 
having been certified by the clerk of court, to find that the 
Veteran was in fact properly divorced from "DG" in 
September 1982.  Thus, the Board also finds that the Veteran 
was properly divorced from his second wife.

Finally, the Board also finds that the Veteran was properly 
married to his current wife, [redacted].  A marriage license 
dated February 1984 is of record which clearly indicates that 
the Veteran and [redacted] were married in February 1984, and 
the Board has no reason to doubt the validity of that 
document.

The Board recognizes the report of an October 2008 court 
document which appears to indicate that the Veteran recently 
filed for divorce from "GL", and a November 2008 report of 
contact regarding that Court document, which indicates that 
this is a preliminary document regarding divorce proceedings, 
and does not mean that the Veteran's divorce from "GL" is 
final, nor had there been a divorce decree between the 
Veteran and "GL" at this point.  However, the Board points 
out that it appears from the record that this was a further 
attempt by the Veteran to ensure that he is properly divorced 
from "GL", and that there is a public record of that 
divorce; however, as the Board has found, as noted above, 
that the Veteran is properly divorced from "GL", the Board 
does not find any reason to delay adjudication of the 
Veteran's claim until such time as this second divorce 
proceeding is also final.  The Board finds the evidence of 
record is already sufficient to show that the Veteran was 
properly divorced from "GL", and any further divorce 
proceedings are superfluous.

Thus, the Board finds that the Veteran was properly divorced 
from his first two wives, and is currently legally married to 
his third wife [redacted].  As such, the Board finds that the 
Veteran's current wife, [redacted], should be recognized as the 
Veteran's dependent for VA purposes.






ORDER

The Veteran's current wife, [redacted], should be recognized as 
his dependent for VA purposes.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


